Plaintiff's counsel complains of that portion of our opinion wherein we say in effect that Mrs. Myevre did not introduce Miramon, the purchaser, to Davila, the vendor, and points to the fact that the record shows that Miramon was introduced by Mrs. Myevre's daughter to Mrs. Davila, the wife of the vendor, and that subsequently, as a result of this introduction, Mr. Davila met Mr. Miramon.
Reliance is placed upon Sollie v. Peoples Bank and Trust Company, La.App., 194 So. 116, 118, in which the Court of Appeal for the Second Circuit said:
"The general rule deducible from the decisions upon the question would seem to be that if there is nothing peculiar in the contract of employment it is not necessary that the broker should negotiate the sale when he has found, or procured, or if he has introduced, or given the name of, a purchaser who is able, ready, and willing to purchase the property upon the terms named by the principal, and the principal has entered into negotiations with such purchaser, and concluded a sale with him; and in such cases the broker has performed his contract, and is entitled to his commissions."
It is well established that where the agent introduced to the vendor a person who ultimately purchased the property, the agent is entitled to his commission, even though the subsequent negotiations may be conducted exclusively between the purchaser and the vendor, but the word "introduction", as we have used it and as it is used in those decisions to which we have referred and which are cited in our original opinion, means an introduction provoked and brought about by the agent and which may, therefore, be called the procuring cause of the ultimate sale. Here the introduction was not provoked by Mrs. Myevre or her daughter, but was sought by Miramon because of his interest in the property, which had first been enlisted by an advertisement which he had previously seen in the paper. It was merely by chance that he was with Mrs. Myevre in looking over other properties, when he stated to her that he would like to see this property and when she, knowing Mrs. Davila, introduced Miramon.
The long and short of it is that Mrs. Myevre was not the procuring cause of the sale.
The rehearing applied for is refused.
Rehearing refused. *Page 242